Citation Nr: 1734180	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  12-27 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for eye problems, to include cataracts and left eye corneal scar, including as secondary to atopic dermatitis.

2. Entitlement to service connection for a right knee disorder as secondary to degenerative joint disease of the left knee.

3. Entitlement to an initial evaluation higher than 10 percent for degenerative joint disease, left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to May 1967, and from October 1970 to June 1989.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. Jurisdiction was then transferred to the RO located in Columbia, South Carolina.

In July 2014, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

In February 2015, the Board awarded a 10 percent initial evaluation for atopic dermatitis from November 23, 2009 and remanded the issues of entitlement to an initial evaluation higher than 10 percent for degenerative joint disease, left knee, entitlement to service connection for eye problems, including as secondary to atopic dermatitis, entitlement to service connection for a right knee disorder as secondary to degenerative joint disease of the left knee, and entitlement to service connection for high blood pressure for additional evidentiary development. 

In a November 2015 rating decision, the Veteran's claim of entitlement to service connection for high blood pressure was granted, with an evaluation of 0 percent effective November 23, 2009. 

In January 2016, the Veteran filed a notice of disagreement with respect to a number of issues not currently on appeal, as well as the 0 percent evaluation for high blood pressure awarded in November 2015. According to a February 2017 deferred rating form, the RO indicated that the Veteran should be scheduled for a new VA examination to determine the current level of severity of his high blood pressure and that further development was necessary for the other issues listed on his notice of disagreement, including left shoulder pain, degenerative disc disease of the lumbar spine, bilateral hearing loss, and tinnitus. As such, the Board does not have jurisdiction over these issues at the current time. The remaining issues listed on the title page of this decision have been returned to the Board for further consideration. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 

The issues of entitlement to service connection for a right knee disorder as secondary to degenerative joint disease of the left knee and entitlement to an initial evaluation higher than 10 percent for degenerative joint disease, left knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's eye problems, diagnosed as cataracts, were not manifested during service and are not shown to be related to or made worse by active service or service connected atopic dermatitis.

2. The Veteran's left eye problem, diagnosed as corneal scar, was manifested during service and is shown to be related to active service. 



CONCLUSIONS OF LAW

1. The criteria for establishing service connection for eye problems, diagnosed as cataracts have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).

2. With resolution of reasonable doubt in the Veteran's favor, the criteria of entitlement to service connection for an eye problem, diagnosed as left eye corneal scar have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2016). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

The Veteran's statements in support of the claim are of record, including testimony provided at the hearing before the undersigned Veterans Law Judge. The Board hearing focused on the elements necessary to substantiate his claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2016).

Pursuant to the Board's February 2015 remand, the AOJ obtained outstanding records and scheduled the Veteran with a VA eye examination and opinion which was responsive to the questions asked of the examiner. The AOJ then issued a supplemental statement of the case in November 2015. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's prior remand. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Principles

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010). Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Factual Background

The Veteran seeks entitlement to service connection for his eye problems. Essentially, he contends that his active service duties included welding, which damaged his eyes and has now impacted his vision. He also contends that his eye problems are aggravated by his service-connected atopic dermatitis.

The Veteran's service treatment records reveal that he suffered several in-service eye injuries. For example, in June 1973 he experienced a welding burn of the left eye, and later complained of left eye irritation in October 1973 and April 1975. He also complained of conjunctivitis in the right eye in October 1976. Notably, in  September 1980, the Veteran accidentally struck his left eye with a rope cord. He complained of pain and blurred or blackened vision and received some follow-up treatment. The provisional diagnosis was corneal abrasion, OS (left eye). Finally, in December 1980, fiberglass entered his left eye while sanding a vehicle. Visual acuity in both eyes was noted to be normal on his June 1989 separation examination.  Service treatment records reveal no findings or indications of cataracts.

The Board notes that the Veteran has also received some VA treatment for his eye problems, and has continued to complain of decreased vision. He has also received private treatment, where he was diagnosed with cataracts and blepharitis in October 2013.

The Veteran was initially afforded a VA eye examination in July 2010. The Veteran reported a history of foreign body in his eye while working on metal during service. Physical examination revealed that the Veteran's best corrected visual acuity in both eyes at distance was 20/20 which is normal. In addition, the examiner found that the Veteran's visual field eye movements and his pupils were normal. The examiner found cataracts in both eyes but noted that at the current time there is no corneal scarring or any other scars affecting the Veteran's vision due to his in-service injuries. 

In July 2014, the Veteran testified that his eye problems included swollen eyelids, red eyes, and blurred vision, and he suggested that these symptoms are related to his service-connected atopic dermatitis. 

Pursuant to the Board's February 2015 remand, the Veteran was provided a new VA examination in July 2015. The Veteran reported a history of ocular trauma while welding in the military and a scar on his left eye. The examiner diagnosed the Veteran with corneal scar and cataracts. Upon examination, the examiner found a 1mm round, trace scar on the Veteran's left cornea. The examiner stated that the Veteran suffers from a loss of a visual field, with excessive fixation losses in both eyes. The examiner reported that the Veteran's "small, K scar OS with photophobia" causes a decrease in visual acuity or other visual impairment, which is attributable to keratoconus or another corneal condition. The examiner also stated that the Veteran has cataracts in both eyes, but they do not cause a decrease in visual acuity or visual impairment. The examiner concluded that "the Veteran's cataracts are a result of normal age changes to the lenses and not active service. The corneal scar OS is well documented in the Veteran's [September 1980 service treatment record] and is a direct result of that episode."

Cataracts

A review of the record shows that entitlement to service connection for eye problems, diagnosed as cataracts is not warranted. 

As noted above, the Veteran suffered several in-service eye injuries and has a current diagnosis of cataracts. However, a nexus to service has not been established. 

The Board places substantial probative value on the VA examinations and opinions of record. Both the July 2010 and July 2015 VA examiners provided a diagnosis of cataracts, but neither of them provided a positive nexus opinion. Both VA examiners also found that the cataracts did not impact or impair the Veteran's vision. Moreover, the July 2015 VA examiner concluded that the cataracts were a result of the natural aging process and not related to service. Finally, the examiners did not report any findings of itchy eyes or redness that could be associated with the Veteran's service-connected atopic dermatitis. 

The Veteran is competent to report on matters observed or within his personal knowledge. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). However, as a layperson not shown to possess any pertinent medical training or expertise, the Veteran is not competent to render an opinion on the etiology of any current eye disorder. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide a medical diagnosis). Thus, the Veteran's opinion that he currently has eye problems, diagnosed as cataracts as a result of an in-service injury or secondary to a service-connected disability is not a competent medical opinion and it cannot be assigned any probative weight. Rather, the medical findings and opinions of trained medical professionals warrant greater probative weight than the Veteran's lay contentions. The Board reiterates that no medical professional, VA or otherwise, has rendered an opinion linking his cataracts to active service or a service-connected disability. 

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for eye problems, diagnosed as cataracts and to include as secondary to service-connected atopic dermatitis and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.

Corneal Scar

A review of the records shows that entitlement to service connection for left eye problem, diagnosed as corneal scar is warranted. 

As discussed above, the Veteran suffered several in-service eye injuries, including a September 1980 incident where his left eye was struck with a rope cord. His service treatment records at that time revealed a provisional diagnosis of corneal abrasion, OS (left eye). 

The Board observes that the July 2010 VA examiner found no corneal scarring which impacted the Veteran's vision. However, at his most recent and pertinent VA examination in July 2015, the examiner determined that the Veteran's left eye corneal scar. Importantly, the examiner concluded that the Veteran's left eye corneal scar is a direct result of his September 1980 left eye injury. 

To summarize, the Board finds that the Veteran incurred a left eye injury during service and that he has a current left eye corneal scar which has been attributed to a documented in-service incident. As such, the preponderance of the evidence is in support of his claim, and service connection is warranted for a left eye disability, characterized as a corneal scar. See 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for eye problems, diagnosed as cataracts, including as secondary to atopic dermatitis is denied.
 
Entitlement to service connection for an eye problem, diagnosed as left eye corneal scar, including as secondary to atopic dermatitis is granted, subject to the laws and regulations governing the payment of  VA compensation benefits.


REMAND

With regard to the Veteran's claim of entitlement to service connection for a right knee disorder and an increased initial evaluation for degenerative joint disease of the left knee, a review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Specifically, remand is required to provide a new VA examination. 

The Veteran's most recent and pertinent VA knee examination was in August 2015. 
The examiner diagnosed the Veteran's knee disorder as degenerative arthritis, bilaterally. However, the examiner determined that the Veteran's right knee disorder is not secondary to his service-connected left knee disorder, reasoning that the right knee disorder did not manifest until many years after service. The examiner also opined that the Veteran's bilateral knee arthritis is "the result of wear and tear on the joints over time and not due to any injuries during active service." 

The Board finds that this opinion is inadequate for rating purposes as the rationale is limited and appears to contradict the fact that the Veteran's left knee disorder is already service-connected. The Veteran has complained of pain, limited movement, and instability, but these complaints have not been addressed by the prior VA examiners. Additionally, it is possible that the Veteran's knee disorder has worsened as it has been nearly 2 years since the Veteran's last examination. See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim). There are provisions where limitation of motion and instability may be the subject of separate compensable ratings. The evidence is currently insufficient to decide that matter.

Further, the United States Court of Appeals for Veterans Claims (Court) has recently held that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. See Correia v. McDonald, 28 Vet. App. 158 (2016). The August 2015 VA examination report does not include any section for recording ranges of motion on active or passive testing. While the examination report does include a question about weight-bearing, the question only asks about pain, not range of motion. Therefore, the August 2015 VA examination is inadequate under the Court's holding in Correia. 

In light of the above, the Board finds that a new VA examination is necessary to address the nature and etiology of the Veteran's right knee disorder and to determine the current severity of the Veteran's service-connected left knee disorder.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to evaluate the severity of his service-connected left knee disorder, and the etiology of the right knee disorder. The entire claims file must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished. All clinically indicated tests and consultations should be performed and any findings reported in detail. The VA examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, instability, and/or incoordination of the left knee and to what extent the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. The examiner must also specifically comment on the Veteran's lay statements, as applicable. The examiner should also reconcile all prior reports, if necessary.

Next, the VA examiner should confirm the Veteran presently manifests a right knee disorder. Provided this is the case, then opine as to whether it is at least as likely as not (50 percent or greater probability) that this condition is secondarily related to the service-connected left knee disorder on the basis of either initial causation by the left knee condition, or chronic aggravation by the same. The examiner should consider the theory of whether the left knee disorder brought upon right knee pathology by overcompensation. Again, all prior reports should be reconciled, if necessary.

2. After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND. The AOJ must ensure that the examiner documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS. If any report is deficient in any manner, the AOJ must implement corrective procedures at once.
 
3. After completing the above, and any other development deemed necessary, readjudicate the appellant's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative, if applicable, should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


